

116 HR 5060 IH: Medical Retiree Pay Restoration Act
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5060IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Mr. Bishop of Georgia introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to extend eligibility for concurrent payment of both retired
			 pay and veterans’ disability compensation to chapter 61 disability
			 retirees with less than 20 years of service who are not eligible for
			 combat-related special compensation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medical Retiree Pay Restoration Act. 2.Concurrent receipt of both retired pay and veterans’ disability compensation for chapter 61 disability retirees with less than 20 years of service who are not eligible for combat-related special compensation (a)Inclusion of disability retirees with less than 20 years of service who are not eligible for combat-related special compensationSection 1414(b) of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking member retired and inserting qualified retiree who is retired; and (2)by striking paragraph (2) and inserting the following new paragraph:
					
						(2)Disability retirees with less than 20 years of service and who are not eligible for combat-related
 special compensationThe retired pay of a qualified retiree who is retired under chapter 61 of this title with fewer than 20 years of creditable service, and who is not an eligible combat-related disabled uniformed services retiree under section 1413a of this title, is not subject to reduction under sections 5304 and 5305 of title 38..
 (b)Conforming amendments reflecting end of concurrent receipt phase-In periodSection 1414 of title 10, United States Code, is further amended— (1)in subsection (a)(1), by striking During the period beginning on January 1, 2004, and ending on December 31, 2013, and all that follows through the end of the paragraph;
 (2)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and
 (3)in subsection (d), as so redesignated, by striking paragraphs (3) and (4). (c)Conforming amendment reflecting subsection redesignationSection 1413a(f) of title 10, United States Code, is amended by striking Subsection (d) and inserting Subsection (c).
 (d)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning after the date of the enactment of this Act and shall apply to payments for months beginning on or after that date.
			